Case: 10-20510 Document: 00511383953 Page: 1 Date Filed: 02/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 16, 2011
                                     No. 10-20510
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JAMAL EADEH,

                                                   Plaintiff-Appellant

v.

THE STATE OF TEXAS,

                                                   Defendant-Appellee


                   Appeals from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:10-MC-274


Before DENNIS, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
       Jamal Eadeh, Texas prisoner # 755713, was convicted in Texas state court
for capital murder and was sentenced to life imprisonment. He now appeals
from the district court’s denial of his motion for leave to file an out-of-time notice
of removal under 28 U.S.C. § 1446(c)(1). The district court certified that Eadeh’s
appeal was not taken in good faith and therefore denied his motion for leave to
proceed in forma pauperis (IFP) on appeal. We are now presented with Eadeh’s



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20510 Document: 00511383953 Page: 2 Date Filed: 02/16/2011

                                 No. 10-20510

request to proceed IFP on appeal and challenge to the district court’s
certification decision. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1992).
      While Eadeh argues that he showed good cause for the untimeliness of his
notice of removal, see 28 U.S.C. § 1446(c)(1), “removal under 28 U.S.C. § 1442(a)
must be predicated upon averment of a federal defense,” see Mesa v. California,
489 U.S. 121, 129, 139 (1989), and Eadeh has only claimed that his criminal
proceeding was removable because he was framed for the offense of conviction
due to his activities as an undercover informant for various federal law
enforcement agencies. Accordingly, his instant appeal lacks arguable merit and
is dismissed as frivolous. See 5 TH C IR. R. 42.2; Baugh, 117 F.3d at 202 n.24;
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
      IFP MOTION DENIED; APPEAL DISMISSED.




                                       2